Title: To James Madison from the Chester Republican Troop of Cavalry, 4 January 1812 (Abstract)
From: Chester Republican Troop of Cavalry
To: Madison, James


4 January 1812, Chester Court House, South Carolina. “The awfull Crisis, pregnant with the destinies of our beloved Country, the magnanimous & patr[i]otic stand of our illustrious Cabinet against the wicked, outrageous & unnational proceedings of the belligerents, have induced the Chester Republican Troop of Cavalry through this Channel to meet the spirit of the Nation in the offer of their services.… This Troop consist of fifty, including Officers equipt for the field of battle and ready at a moments warning to march any and every where in defence of their legitimate rights.” Request a speedy acknowledgment of their offer of service.
